Exhibit 10.1












LOAN AGREEMENT


between


METLIFE REAL ESTATE LENDING LLC,
a Delaware limited liability company,
as Lender


and


THE ANDERSONS, INC.,
an Ohio corporation,
as Borrower










FIRST MORTGAGE LOAN
in the amount of
$105,000,000.00










Dated as of November 14, 2019






Loan No. 200349


































Certain schedules have been excluded from exhibit 10.1 as they are both not
material and competitively harmful if publicly disclosed.





--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made as of November 14, 2019 by and
between THE ANDERSONS, INC., an Ohio corporation (“Borrower”), and METLIFE REAL
ESTATE LENDING LLC, a Delaware limited liability company (together with its
successors and assigns, “Lender”).
RECITALS


A.Borrower has requested that Lender extend a term loan to Borrower in the
original principal amount of One Hundred Five Million and 00/100 Dollars
($105,000,000.00) (the “Loan”), to be secured by certain real and personal
property situated in Champaign County, Illinois; Jay County, Indiana; Arenac
County, Michigan; Hillsdale County, Michigan; Saginaw County, Michigan; St.
Joseph County, Michigan and Fulton County, Ohio, as more particularly described
herein.
B.Lender is willing to make the Loan to Borrower, pursuant to and on the terms
and conditions set forth in this Agreement, the other Loan Documents and the
Indemnity Agreement described herein.
NOW, THEREFORE, in consideration of the Loan, the covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS.



For all purposes of this Agreement, all accounting terms used herein and not
expressly defined shall have the meanings respectively given to them in
accordance with GAAP as it exists at the date of applicability thereof. Except
as otherwise expressly provided or unless the context otherwise requires:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which a Consolidated Financial
Covenant Entity (other than Excluded Subsidiaries) (i) acquires any
going-concern business or all or substantially all of the assets of any firm,
corporation or limited liability company, or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.
“Adjusted Working Capital” means, as of the date of determination, the positive
difference, if any, of Consolidated Current Assets minus Consolidated Current
Liabilities.
“Affiliate” means any Person other than a Consolidated Financial Covenant Entity
(other than any Excluded Subsidiary): (a) that directly or indirectly, through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with, a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary); (b) that directly or beneficially owns or holds twenty-five percent
(25%) or more of any class of the voting equity interest of a Consolidated
Financial Covenant Entity (other than an Excluded Subsidiary); (c) twenty-five
percent (25%) or more of the voting equity interest of which is owned directly
or beneficially or held by a Consolidated Financial Covenant Entity (other than
an Excluded Subsidiary); or (d) that is a director, officer, agent or employee
of a Consolidated Financial Covenant Entity (other than an Excluded Subsidiary).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as





--------------------------------------------------------------------------------




required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Business Day” means any day on which banks are required to be open to carry on
their normal business in the State of New York.
“Capital Lease” means any lease of property, real or personal, required to be
capitalized on a balance sheet of the lessee at any time in accordance with
GAAP.
“Capital Lease Obligation” means the capitalized amount of the rental commitment
under a Capital Lease required to be shown on a balance sheet at any time in
accordance with GAAP.
“Capitalization” means, on any date of determination, for the Consolidated
Financial Covenant Entities, (x) Tangible Net Worth plus (y) Recourse Long Term
Debt plus (z) the aggregate of cash and Cash Equivalent Investments in excess of
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) (net of all outstanding
checks or other debits).
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of Five Hundred Million and 00/100 Dollars
($500,000,000.00); provided that in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or interest
and (v) shares of money market mutual funds that are rated at least “AAAm” or
“AAAG” by S&P or “P-1” or better by Moody’s.
“Change in Control” means (a) as to Borrower, (i) the voting equity interests of
Borrower shall cease to be publicly traded, or (ii) more than forty percent
(40%) of the voting equity interests of Borrower is owned or Controlled,
directly or indirectly by one Person or an affiliated group of Persons, and (b)
as to any Subsidiary of Borrower existing as of the Closing Date that is a
Consolidated Financial Covenant Entity (other than an Excluded Subsidiary), the
voting or controlling equity interests of such Subsidiary shall cease to be
Controlled by Borrower.
“Closing Date” has the meaning specified in Section 2.1 hereof.
“Collateral” means the Land and the Facilities, the Equipment, all improvements,
fixtures, appurtenances, rights and entitlements thereon and thereto and all
other Property and assets, and proceeds thereof, subjected, or intended to be
subjected, at any time to the Liens of the Security Instruments.
“Compliance Certificate” means a compliance certificate in substantially the
form contemplated by the Primary Credit Agreement.
“Consolidated Current Assets” means, as of the date of determination, the
aggregate of all assets which appear as current assets on the consolidated
balance sheet for the Consolidated Financial Covenant Entities (other than
Excluded Subsidiaries) and would be so classified in accordance with GAAP.
“Consolidated Current Liabilities” means, as of the date of determination, the
aggregate of all liabilities which appear as current liabilities on the
consolidated balance sheet for the Consolidated Financial Covenant Entities
(other than Excluded Subsidiaries) and would be so classified in accordance with
GAAP.





--------------------------------------------------------------------------------






“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) unusual or non-recurring
non-cash expenses, charges or losses incurred other than in the ordinary course
of business and (vi) non-cash expenses related to stock based compensation,
minus, to the extent included in Consolidated Net Income, (1) unusual or
non-recurring income or gains realized other than in the ordinary course of
business, (2) interest income, (3) income tax credits and refunds (to the extent
not netted from tax expense), and (4) any cash payments made during such period
in respect of items described in clauses (v) or (vi) above subsequent to the
fiscal quarter in which the relevant non-cash expenses, charges or losses were
incurred, all calculated for the Consolidated Financial Covenant Entities on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
Reference Period, (i) if at any time during such Reference Period, a
Consolidated Financial Covenant Entity shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period a Consolidated Financial Covenant Entity shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period, and with that portion of
Consolidated EBITDA corresponding with the subject of such Material Acquisition
being determined in accordance with the requirements of this definition.
“Consolidated Financial Covenant Entities” means Borrower and its Consolidated
Subsidiaries.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Consolidated Financial Covenant Entities calculated on a
consolidated basis for such period (including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under swaps in respect
of interest rates to the extent that such net costs are allocable to such
period). For the purposes of calculating Consolidated Interest Expense for any
Reference Period, (i) if at any time during such Reference Period a Consolidated
Financial Covenant Entity shall have made any Material Disposition, the
Consolidated Interest Expense for such Reference Period shall be reduced by an
amount equal to the Consolidated Interest Expense (if positive) attributable to
the property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated Interest Expense (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period a Consolidated Financial Covenant Entity shall have made a
Material Acquisition, Consolidated Interest Expense for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period, and with that
portion of Consolidated Interest Expense corresponding with the subject of such
Material Acquisition being determined in accordance with the requirements of
this definition.
“Consolidated Net Income” means, with reference to any period, calculated on a
consolidated basis for such period, the net income (or loss) of the Consolidated
Financial Covenant Entities prior to giving effect to any deductions for
non-controlling interests (which, for the avoidance of doubt, shall be the
amount reflected in Borrower’s financial reporting under the “Net income (loss)”
line-item).
“Consolidated Subsidiary” means, at any time, any Subsidiary the accounts of
which are required at that time to be consolidated in the consolidated financial
statements of Borrower, assuming that such financial statements are prepared in
accordance with GAAP.





--------------------------------------------------------------------------------






“Contingent Obligation” means any agreement, undertaking or arrangement by which
a Person assumes, guarantees, endorses, contingently agrees to purchase or
provide funds for the payment of, or otherwise becomes or is contingently liable
upon, the obligation or liability of any other Person, or agrees to maintain the
net worth or working capital or other financial condition of any other Person,
or otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take-or-pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” and “Controlling” have meanings correlative thereto.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Equipment” means all goods, equipment, machinery and related parts and
appurtenances, items of personal property located on or used in connection with
or for the operation of any Facility or the Land for any purpose, including
without limitation grain elevators and agricultural plant nutrient assets, but
excluding rolling stock, all as more specifically set forth in the Security
Instruments.
“ERISA” has the meaning specified in Section 3.18 hereof.
“Event of Default” has the meaning specified in Section 8.1 hereof.
“Excluded Subsidiary” means any Subsidiary of Borrower listed on the attached
Schedule 1(a) as of the Closing Date, as the same may be updated from time to
time in accordance with Section 5.1(c) hereof.
“Facility” has the meaning specified in Section 2.3 hereof.
“GAAP” means such accounting principles as, in the opinion of the independent
public accountants regularly employed by such Person, conform at such time of
determination to generally accepted accounting principles of the United States
of America, consistently applied.
“Governmental Authority” means any federal, state, municipal or any other
governmental department, commission, board, bureau, agency or instrumentality,
whether domestic or foreign.
“Guarantor” has the meaning specified in Section 2.3 hereof.
“Guaranty” has the meaning specified in Section 2.3 hereof.
“Immaterial Reporting Subsidiary” has the meaning specified in Section 5.1(a)
hereof.





--------------------------------------------------------------------------------






“Indebtedness” means (i) obligations for borrowed money (including the
Obligations under this Agreement and the other Loan Documents), (ii) obligations
representing the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) obligations
to purchase securities or other property arising out of or in connection with
the sale of the same or substantially similar securities or property, (vi)
Capital Lease Obligations, (vii) obligations as an account party with respect to
standby and commercial letters of credit, (viii) Contingent Obligations of such
Person, and (ix) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person.
“Indemnity Agreement” has the meaning specified in Section 2.3 hereof.
“Land” means the real property commonly described below and more particularly
described in the Security Instruments:
•
3515 North Staley Road, Champaign, Champaign County, IL 61822;

•
4678 S 1100 W, Dunkirk, Jay County, IN 47336;

•
4198 S Huron Rd, Standish, Arenac County, MI 48658;

•
313 S Ann St, Reading, Hillsdale County, MI 49274;

•
18413 S Oakley Rd, Oakley, Saginaw County, MI 48649;

•
310 W Third Street, Oakley, Saginaw County, MI 48649;

•
485 S Hemlock Rd, Hemlock, Saginaw County, MI 48626;

•
13600 Anderson Rd, White Pigeon, St. Joseph County, MI 49099; and

•
3822 OH-120, Metamora, Fulton County, OH 43540.



“Legal Requirements” means any and all federal, state, county, regional and
local laws, statutes, code, orders, ordinances, governmental rules and
regulations, permits and court orders.
“Lien” means any mortgage, deed of trust, lien, pledge, security interest,
encumbrance or charge of any kind, whether or not consensual, any conditional
sale or other title retention agreement or any Capital Lease.
“Limited Recourse Debt” means, for any date of determination, Indebtedness of
any Consolidated Financial Covenant Entity (other than Excluded Subsidiaries)
that is borrowed, raised or incurred with respect to the financing of its
Transportation Assets in respect of which recourse of such lenders is limited to
such Transportation Assets.
“Loan” has the meaning specified in the Recitals.
“Loan Amount” has the meaning specified in Section 2.1 hereof.
“Loan Document(s)” means this Agreement, the Note, the Security Instruments, the
Guaranty and all other documents and instruments evidencing, securing or
otherwise relating to the Loan including, without limitation, any U.C.C.
financing statements, but excluding the Indemnity Agreement, as any of the
foregoing may be amended and/or restated from time to time.





--------------------------------------------------------------------------------




“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by Borrower and its Subsidiaries in excess of One Hundred
Million and 00/100 Dollars ($100,000,000.00).
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, prospects, assets or financial condition of the
Consolidated Financial Covenant Entities taken as a whole, (ii) the ability of
Borrower or any Guarantor to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of Lender under the Loan Documents.
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than
inventory in the ordinary course of business) that yields gross proceeds to
Borrower or any of its Subsidiaries in excess of One Hundred Million and 00/100
Dollars ($100,000,000.00).
“Material Indebtedness” means Indebtedness of Borrower or any Guarantor in an
outstanding principal amount of Fifty Million and 00/100 Dollars
($50,000,000.00) or more in the aggregate.
“Material Reporting Subsidiaries” means, at the fiscal quarter end with respect
to which, pursuant to Section 5.1 hereof, financial statements have been, or are
required to have been, delivered by Borrower, as reflected in such financial
statements, the Subsidiaries of Borrower that are Consolidated Financial
Covenant Entities (a) which in the aggregate contributed more than twenty-five
percent (25%) of Consolidated EBITDA, or (b) have in the aggregate assets which
represent more than twenty-five percent (25%) of the consolidated gross assets
of the Consolidated Financial Covenant Entities. The attached Schedule 1(b)
contains a list of the Material Reporting Subsidiaries of Borrower as of the
Closing Date.
“Material Subsidiary” means, at the fiscal quarter end with respect to which,
pursuant to Section 5.1 hereof, financial statements have been, or are required
to have been, delivered by Borrower, as reflected in such financial statements,
a Subsidiary of Borrower that is a Consolidated Financial Covenant Entity (a)
which contributed more than ten percent (10%) of Consolidated EBITDA, or (b) has
assets which represent more than ten percent (10%) of the consolidated gross
assets of the Consolidated Financial Covenant Entities. The attached Schedule
1(b) contains a list of each Material Subsidiary of Borrower as of the Closing
Date.
“Note” has the meaning specified in Section 2.2 hereof.
“Obligations” means any and all obligations to repay sums at any time loaned or
advanced by Lender to or on behalf of Borrower, including, but not limited to,
the principal of, and any interest and premium due on, the Note and other sums
loaned or advanced pursuant to the terms of this Agreement (including accrued
and overdue interest) and the full, prompt and complete performance of all
obligations at any time owed by Borrower to Lender pursuant to the Loan
Documents, including, without limitation, any and all amounts owed to or
advanced by Lender pursuant to any of the Loan Documents or the Indemnity
Agreement; all obligations of Borrower to indemnify, defend and hold Lender
harmless or to pay fees and expenses as set forth in this Agreement or any other
Loan Document or the Indemnity Agreement, and all other obligations or
liabilities of any and every kind at any time owed by Borrower to Lender
pursuant to the Loan Documents.
“OFAC” has the meaning specified in Section 3.28 hereof.
“Organizational Documents” has the meaning specified in Section 3.4 hereof.
“Overdue Interest Rate” has the meaning specified in the Note.





--------------------------------------------------------------------------------




“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Permitted Acquisition” means any Acquisition made by a Consolidated Financial
Covenant Entity (other than Excluded Subsidiaries); provided that, (a) as of the
date of the consummation of such Acquisition, no Default or Event of Default
shall have occurred and be continuing or would result from such Acquisition, (b)
such Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement that has been (if required by the governing documents of
the seller or entity to be acquired) approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any stockholder or director of the
seller or entity to be acquired, (c) the business to be acquired in such
Acquisition is in the same line of business as Borrower’s or is a line of
business that is similar, ancillary or complementary thereto or is a reasonable
extension thereof, (d) as of the date of the consummation of such Acquisition,
all material approvals required in connection therewith shall have been
obtained, and (e) with respect to any Acquisition where the aggregate
consideration (including, without limitation, any assumption of Indebtedness) in
respect thereof equals or exceeds One Hundred Million and 00/100 Dollars
($100,000,000.00), Borrower shall have furnished to Lender a certificate
demonstrating in reasonable detail pro forma compliance with the financial
covenants contained in Sections 7.1 and 7.2 hereof for such period, in each
case, calculated as if such Acquisition, including the consideration therefor,
had been consummated on the first day of such period.
“Permitted Encumbrances” means:
(a)Liens for taxes, assessments or charges of any Governmental Authority for
claims not yet due or which are being contested in good faith by appropriate
proceedings in accordance with the terms of this Agreement;
(a)any laws, ordinances or regulations affecting the Property, including,
without limitation, any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property;
(b)Liens imposed by laws, such as mechanics’ liens and other similar liens,
arising in the ordinary course of business which either (i) secure payment of
obligations not more than thirty (30) days past due, (ii) are removed of record
by bonding or otherwise by the Borrower (or its contractors) in a manner
reasonably acceptable to Lender, or (iii) are being contested in good faith by
appropriate proceedings in accordance with the terms hereof;
(c)all matters shown on each survey and on the lenders’ title insurance policies
delivered in connection with the closing of the Loan as exceptions to Lender’s
coverage thereunder;
(d)Liens created by the Loan Documents in favor of Lender;
(e)Leases which (i) are subordinate to the applicable Security Instrument or
(ii) are otherwise permitted hereunder;
(f)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance arrangements;
(g)Liens in respect of customary rights of set off, revocation, refund or
chargeback or similar rights under deposit, disbursement or concentration
account agreements or under the UCC or arising by operation of law, of banks or
other financial institutions where Borrower maintains deposit, disbursement or
concentration accounts in the ordinary course of business;
(h)deposits to secure the performance of bids, trade contracts (other than for
borrowed money), equipment contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;





--------------------------------------------------------------------------------




(i)easements, rights-of-way, restrictions and other similar encumbrances entered
into in the ordinary course of business which do not in any case materially
detract from the value of the Borrower’s interest in the applicable Property
subject thereto or materially interfere with the operation of the applicable
Property or ordinary conduct of the business of the Borrower;
(j)(i) unsecured trade payables and operational debt not evidenced by a note and
(ii) indebtedness incurred in the financing of equipment and other personal
property used on or in connection with any Property; provided that any such
indebtedness shall be (x) not more than thirty (30) days past due, and (y)
incurred in the ordinary course of business;
(k)Liens arising pursuant to applicable law or contract in favor of the
financial institutions at which Borrower maintains its deposit accounts;
(l)any interest or title of a lessor or grantor under any leases or subleases or
easement or similar agreement entered into by the Borrower in accordance with
the terms of this Agreement;
(m)Liens upon Transportation Assets securing Limited Recourse Debt; and
(n)purchase money Liens (including finance leases) upon or in any personal
property acquired or held in the ordinary course of business to secure the
purchase price of such personal property solely for the purpose of financing the
acquisition of such personal property.


“Person” means an individual, a corporation, a partnership, a limited liability
company, a joint venture, a trust, an unincorporated organization or a
government or any agency or political subdivision thereof.
“Plan” has the meaning specified in Section 3.18 hereof.
“Plan Assets” has the meaning specified in Section 3.18 hereof.
“Primary Credit Agreement” means that certain Credit Agreement executed by and
among Borrower, U.S. Bank National Association, a national banking association,
and the other Lenders party thereto dated January 11, 2019, or any replacement
credit agreement serving as Borrower’s primary operating credit facility, as the
same may be amended and/or restated from time to time.
“Property” has the meaning specified in the Security Instruments.
“Rail Group Indebtedness” means certain Indebtedness assigned by Borrower and
certain of its Subsidiaries and assumed by the Rail Group Subsidiaries in
connection with the Rail Group Reorganization; provided, that at no time shall
the aggregate principal amount of the Rail Group Indebtedness exceed Forty-Five
Million and 00/100 Dollars ($45,000,000.00).
“Rail Group Reorganization” means, collectively, the transfers from time to time
by the Consolidated Financial Covenant Entities (other than Excluded
Subsidiaries) of all or substantially all of the Rail Assets of the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) to the Rail Group
Subsidiaries.
“Rail Group Subsidiaries” means, collectively, at any time, those Excluded
Subsidiaries identified on Schedule 1(a) as Rail Group Subsidiaries, including
any wholly-owned Subsidiaries of such identified Rail Group Subsidiaries (each a
“Rail Group Subsidiary”).





--------------------------------------------------------------------------------






“Recourse Debt” means, for any date of determination, any Indebtedness: (a) that
is secured by any assets of a Consolidated Financial Covenant Entity (other than
any Excluded Subsidiary); or (b) for which a Consolidated Financial Covenant
Entity (other than any Excluded Subsidiary) is primarily liable or for which
such Consolidated Financial Covenant Entity (other than any Excluded Subsidiary)
has incurred or assumed a Contingent Obligation, including, without limitation,
any obligation arising as a result of a Consolidated Financial Covenant Entity
(other than an Excluded Subsidiary) entering into a guaranty or by acting as a
primary or secondary obligor in respect of such Indebtedness; provided, that:
(i)
any Indebtedness borrowed, raised or incurred in respect of Transportation
Assets where recourse to a Consolidated Financial Covenant Entity (other than an
Excluded Subsidiary) for such Indebtedness extends beyond the applicable
Transportation Assets shall constitute Recourse Debt;

(ii)
the portion of any Indebtedness of any Excluded Subsidiary which is guaranteed
by a Consolidated Financial Covenant Entity (other than an Excluded Subsidiary),
or for which a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary) otherwise provides credit support, shall constitute Recourse Debt;

(iii)
Rail Group Indebtedness owing by the Rail Group Subsidiaries that is guaranteed
by Borrower shall not constitute Recourse Debt; and

(iv)
subject to clause (i) above, Limited Recourse Debt of any Person, including the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries),
shall not constitute Recourse Debt.



“Recourse Long Term Debt” means (x) the Loan and (y) Recourse Debt of the
Consolidated Financial Covenant Entities (other than Excluded Subsidiaries) that
is classified as non-current per GAAP, including the current portion thereof, if
any.


“Recourse Long Term Debt to Capitalization Ratio” means, as of any date, the
ratio of Recourse Long Term Debt to Capitalization.
“Reference Period” means any period of four (4) consecutive fiscal quarters of
Borrower.
“Remedial Work” has the meaning specified in the Indemnity Agreement.
“Restricted Payments” means dividends paid on capital stock or distributions
with respect to equity interests (in either cash or property), and purchases or
redemptions of capital stock or equity interests.
“Security Instruments” has the meaning specified in Section 2.3 hereof.
“Subsidiary” of a Person means (i) (a) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or Controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries or (b) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or Controlled, or (ii) such corporation, partnership, limited
liability company, association, joint venture or similar business organization
is, as of the applicable determination date, Controlled by such Person.





--------------------------------------------------------------------------------






“Tangible Net Worth” means, for any date of determination, the Consolidated
Financial Covenant Entities’ (other than Excluded Subsidiaries’) (a) net worth
(including, for the avoidance of doubt, the book value of minority interests),
minus (b) the book value of intangible assets, plus (c) the book amount of
deferred income, minus (d) the aggregate outstanding principal amount of
Recourse Debt (to the extent not already included in the determination of clause
(a)). For the avoidance of doubt, Tangible Net Worth shall include the value of
an Excluded Subsidiary’s equity (as defined under GAAP) to the extent it is
owned directly or indirectly by a Consolidated Financial Covenant Entity. All of
the foregoing shall appear in Borrower’s financials as delivered hereunder from
time to time.
“Transfer” has the meaning specified in Section 7.6(c) hereof.
“Transportation Assets” means various types of transportation assets including
but not limited to locomotives, railcars, maintenance of way equipment, barges,
trucking equipment, containers and farm equipment and any leases or lease
receivables or accounts or notes receivable related to such assets.
All accounting terms used herein and not expressly defined in this Agreement
shall have the meanings respectively given to them in accordance with GAAP as it
exists at the date of applicability thereof.
SECTION 2.
LOAN TERMS; SECURITY INTEREST.



1.Loan; Closing. Borrower hereby agrees to borrow from Lender, and Lender,
subject to the terms and conditions herein set forth, hereby agrees to lend to
Borrower, the Loan in the original principal sum of One Hundred Five Million and
00/100 Dollars ($105,000,000.00) (the “Loan Amount”). No portion of the Loan
shall be funded or held by Lender with Plan Assets. The date set forth on the
cover page of this Agreement shall be hereinafter referred to as the “Closing
Date,” on which date the Loan Amount will be disbursed in full.
2.Note. The Loan is evidenced by, and shall be repaid in accordance with, a
Secured Promissory Note in the original face amount of One Hundred Five Million
and 00/100 Dollars ($105,000,000.00) executed by Borrower in favor of Lender
dated of even date herewith (as amended, restated, extended, renewed, replaced
or otherwise modified from time to time, the “Note”).
3.Security. Payment of the Note shall be secured by the following (collectively,
the “Security Instruments”): (a) a Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing recorded in each of Champaign County,
Illinois; Jay County, Indiana; Arenac County, Michigan; Hillsdale County,
Michigan; Saginaw County, Michigan; St. Joseph County, Michigan and Fulton
County, Ohio, each executed by Borrower in favor of Lender dated of even date
herewith, granting Lender a first priority mortgage lien on, assignment of rents
and leases with respect to, the Land and certain grain elevator and plant
nutrient facilities located thereon (each, a “Facility”), and certain other
Collateral described in such Security Instruments, all as more particularly
described in such Security Instruments; and (b) such other assignments,
documents and instruments as Lender shall reasonably request to further evidence
or perfect its security interests in the Collateral. The Note is also guaranteed
by The Andersons Executive Services LLC, an Ohio limited liability company,
Lansing Trade Group, LLC, a Delaware limited liability company, The Andersons
Plant Nutrient LLC, an Ohio limited liability company, Plant Nutrient Operations
LLC, an Ohio limited liability company, and Titan Lansing, LLC, a Delaware
limited liability company (each, a “Guarantor” and collectively, “Guarantors”),
pursuant to the terms of a Loan Guaranty Agreement executed by Guarantors in
favor of Lender dated of even date herewith (the “Guaranty”) and is further
supported by a separate and independent Unsecured Indemnity Agreement executed
by Borrower and Guarantors in favor of Lender dated of even date herewith (the
“Indemnity Agreement”).





--------------------------------------------------------------------------------






SECTION 3.REPRESENTATIONS AND WARRANTIES.


Borrower represents and warrants that:
1.Financial Statements. Lender has been furnished with copies of audited
consolidated financial statements of Borrower and its Consolidated Subsidiaries,
including without limitation Guarantors, as of December 31, 2018, and related
consolidated statements of operations and statements of cash flows for the
fiscal years ended on said date. Said financial statements, including the
related schedules and notes, are complete and correct and fairly present (a) the
financial condition of Borrower and Guarantors as of the date thereof, and (b)
the results of the operations and changes in financial position of Borrower for
the fiscal years ended on said dates, all in conformity with GAAP applied on a
consistent basis (except as otherwise stated therein or in the notes thereto)
throughout the periods involved.
2.No Material Changes. No event has occurred subsequent to December 31, 2018
that could reasonably be expected to have a Material Adverse Effect.
3.Liens. Schedule 3.3 hereto correctly sets forth all Liens securing
Indebtedness of Borrower or otherwise encumbering any of the Collateral, other
than Permitted Encumbrances.
4.Organization, Authority and Good Standing; Subsidiaries. The organizational
chart attached hereto as Schedule 3.4, relating to Borrower and certain
Affiliates and other parties, is true, complete and correct on and as of the
date hereof. A true and complete copy of (a) the Articles of Incorporation of
Borrower, and (b) the Amended and Restated Code of Regulations of Borrower, and
any and all amendments thereto (such documents being referred to herein as the
“Organizational Documents”) have been furnished to Lender. The Organizational
Documents are duly and validly executed and delivered and are in full force and
effect and binding upon and enforceable against Borrower and its owners in
accordance with their respective terms. All necessary actions have been taken to
empower and authorize Borrower to execute, deliver and perform the Loan
Documents and the Indemnity Agreement. Borrower and Guarantors are duly
organized and validly existing limited liability companies or corporations, as
the case may be, in good standing under the laws of the states of their
respective incorporation or other lawful organization and have full power and
authority to own the properties and assets and to carry on the business which
they now own and carry on. Borrower and Guarantors are duly qualified and in
good standing as a foreign limited liability company or corporation, as the case
may be, in each jurisdiction wherein the nature of the property owned or leased
by them or the nature of the business transacted by them makes such
qualification necessary, except for those jurisdictions in which the failure to
qualify, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
5.Title to Properties. Borrower has good and marketable fee title to the
Property subject to Permitted Encumbrances. None of the Consolidated Financial
Covenant Entities are obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of the fee simple
interest in any of the Land or the Facilities or any other material Collateral,
or any interest therein.
6.[Reserved].
7.Licenses, Patents, Copyrights, Trademarks and Trade Names. There is no action,
proceeding, claim or complaint pending or threatened in writing to be brought
against a Consolidated Financial Covenant Entity (other than an Excluded
Subsidiary) by any Person that might jeopardize any of the Consolidated
Financial Covenant Entities’ (other than Excluded Subsidiaries’) interest in any
licenses, patents, copyrights, trademarks, trade names or applications except
those which, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
8.Litigation. There are no actions, suits or proceedings (whether or not
purportedly on behalf of Borrower) pending or, to the knowledge of Borrower,
threatened against or affecting Borrower at law or in equity or before or by any
Governmental Authority or arbitrator of any kind, which involve any of the





--------------------------------------------------------------------------------




transactions herein contemplated or could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect except as set forth on
Schedule 3.8.
9.Compliance with Laws. Neither Borrower nor any of its Subsidiaries is in
default or violation of any Legal Requirement, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and for which sufficient funds have not been deposited
in escrow to pay, in the event of an adverse judgment, all damages claimed
thereunder.
10.Land Use Litigation. There are no pending or, to the knowledge of Borrower,
proceedings threatened in writing or written actions to revoke, attack,
challenge the validity of, rescind or modify the zoning of the Land, the
subdivision of the Land or any building or other permits heretofore issued with
respect thereto, or asserting that such zoning, subdivision or permits do not
permit the use and operation of each Facility.
11.Condemnation. Borrower has not received written notice from any Governmental
Authority or quasi-governmental body or agency or from any Person or entity with
respect to (and Borrower does not know of) any actual or threatened taking of
the Land or any portion thereof, by the exercise of the right of condemnation or
eminent domain.
12.Availability of Utilities. All utility services necessary and sufficient for
the Land and each Facility, and the operation thereof for their intended
purposes, are available at the boundaries of the Land, including, without
limitation, rail, water, storm and sanitary sewer facilities, electric and
telephone facilities, in case to the extent necessary for the normal operation
of Borrower’s business.
13.Access. All roads, rail spurs and parking facilities necessary for the full
utilization of each Facility for the normal operation of Borrower’s business
have been completed or the necessary rights-of-way therefor have either been
acquired by the appropriate Governmental Authority or have been dedicated to the
public use and accepted by such Governmental Authority, and all necessary steps
have been taken by Borrower and such Governmental Authority to assure the
complete construction, installation and acceptance thereof.
14.Leases and Other Contracts. There are no outstanding (i) leases or (ii)
material subleases, rental contracts, rental agreements, franchise contracts,
management contracts, or other material contracts, licenses or permits, whether
written or oral, affecting the Land or any Facility other than as disclosed in
Schedule 3.14 attached hereto.
15.No Burdensome Provisions. Borrower is not a party to any agreement or
instrument or subject to any charter or other corporate or legislative
restriction or any judgment, order, writ, injunction, decree, award, rule or
regulation which has a Material Adverse Effect.
16.Compliance with Other Instruments. Borrower is not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any bond, debenture, note or other evidence of
Indebtedness of Borrower or contained in any instrument under or pursuant to
which any of the foregoing has been issued or made and delivered except for
those which could not reasonably be expected to have a Material Adverse Effect.
The execution and delivery of this Agreement, the other Loan Documents and the
Indemnity Agreement by Borrower, the consummation by Borrower of the
transactions herein and therein contemplated, and compliance by Borrower with
the terms, conditions and provisions hereof and thereof will not (a) materially
violate any Legal Requirement to which Borrower is subject or by which any term
thereof is bound, or (b) materially conflict with, result in a breach of, or
constitute a default under any of the terms, conditions or provisions of the
Organizational Documents of Borrower or of any agreement or instrument to which
Borrower is a party or by which Borrower is bound, or (c) result in the creation
or imposition of any Lien upon any of the properties or assets of Borrower
(other than the Liens created by the Security Instruments).
17.Disclosure. Neither this Agreement (including the Exhibits and Schedules
hereto), any other Loan Document nor the Indemnity Agreement, nor any
certificate or other data furnished to Lender in writing by or on behalf of
Borrower in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits a material fact
necessary to make the statements contained





--------------------------------------------------------------------------------




herein or therein not misleading. To the best knowledge of Borrower, there is no
fact which has or in the future could reasonably be expected to have a Material
Adverse Effect, which has not been disclosed to Lender in writing.
18.ERISA. Borrower represents, warrants and covenants that it is acting on its
own behalf and that as of the date hereof, it is not an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which is subject to Title I of ERISA, nor a plan as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended,
each hereinafter referred to individually and collectively as a “Plan,” and the
assets of Borrower do not constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation Section 2510.3-101, as
modified by Section 3(42) of ERISA (“Plan Assets”). Borrower also represents,
warrants and covenants that it will not be reconstituted as a Plan or as an
entity whose assets constitute Plan Assets.
19.Regulation U; Use of Proceeds. The proceeds from the issuance of the Note
will be used by Borrower to refinance existing Indebtedness to Lender under Loan
Nos. 194305, 195054, 195910 and 196065 and for other business purposes. None of
such proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” as defined in Regulation U (12 C.F.R.,
Chapter II, Part 221) of the Board of Governors of the Federal Reserve System
(herein called “margin stock”) or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry margin stock or
for any other purpose which might cause this transaction to be deemed a “purpose
credit” within the meaning of Regulation U. Neither Borrower nor any agent
acting on its behalf has taken or will take any action which might cause the
transaction contemplated herein to violate Regulation U, Regulation T (12
C.F.R., Chapter II, Part 220) or Regulation X (12 C.F.R., Chapter II, Part 224)
or any other regulation of the Board of Governors of the Federal Reserve System
or to violate the Securities Exchange Act of 1934, in each case as now in effect
or as the same may hereafter be in effect.
20.Borrower’s Business. The sole business of Borrower on the Land is grain
elevator and agricultural plant nutrient operations.
21.Tax Liability. Borrower has filed all tax returns which are required to be
filed and has paid all taxes which have become due pursuant to such returns and
all other taxes, assessments, fees and other governmental charges upon Borrower
and upon its properties, assets, income and franchises which have become due and
payable by Borrower except (i) those wherein the amount, applicability or
validity are being contested by Borrower by appropriate proceedings in good
faith and in respect of which adequate reserves have been established, and (ii)
those for which the failure to file or pay could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
22.Governmental Action. No action of, or filing with, any Governmental Authority
or other public body or authority is required to authorize, or is otherwise
required in connection with, the execution, delivery and performance by Borrower
of this Agreement, the other Loan Documents or the Indemnity Agreement (other
than recordation of the Security Instruments in the real property recording
records of Champaign County, Illinois; Jay County, Indiana; Arenac County,
Michigan; Hillsdale County, Michigan; Saginaw County, Michigan; St. Joseph
County, Michigan and Fulton County, Ohio, and the filing of financing statements
with respect to the Collateral in the Office of the Secretary of State of the
State of Ohio, all of which will have been duly recorded or filed on or prior to
the Closing Date).
23.Offering of Note. Neither Borrower nor any agent acting on its behalf has,
either directly or indirectly, sold or offered for sale or disposed of, or
attempted or offered to dispose of, the Note or any part thereof, or any similar
obligation of Borrower, to, or has solicited any offers to buy the Note or any
part thereof from, or has otherwise approached or negotiated in respect thereof
with, any Person or Persons other than Lender and no more than six other
institutional investors; and Borrower agrees that neither it nor any agent
acting on its behalf will sell or offer for sale or dispose of, or attempt or
offer to dispose of the Note or any part thereof to, or solicit any offers to
buy the Note or any part thereof from, or otherwise approach or negotiate in
respect thereof with, any Person or Persons so as thereby to bring the issuance
or delivery of the Note within the provisions of Section 5 of the Securities Act
of 1933, as amended.





--------------------------------------------------------------------------------




24.[Reserved].
25.Separate Property. Each Facility is taxed and billed separately from real
property not subject to the Security Instruments.
26.No Relatives. To the actual knowledge of the Chief Financial Officer of
Borrower, no director or officer of Borrower is an officer or director of Lender
or is a relative of an officer or director of Lender within the following
categories: a son, daughter or descendant of either; a stepson, stepdaughter,
stepfather, stepmother; father, mother or ancestor of either, or a spouse. It is
expressly understood that for the purpose of determining any of the foregoing
relationships, a legally adopted child of a person is considered a child of such
person by blood.
27.Foreign Investment. Borrower has complied with all filing and reporting
requirements under the International Investment and Trade in Services Survey
Act, the Agricultural Foreign Investment Disclosure Act of 1978, the Foreign
Investments in Real Property Tax Act of 1980, and the amendments of such Acts
and regulations promulgated pursuant to such Acts.
28.Office of Foreign Asset Control. Borrower represents that, and agrees to
furnish Lender on request evidence confirming that, neither Borrower nor any
stockholder or director of Borrower is, and no legal or beneficial interest in a
stockholder or director of Borrower is or will be held, directly or indirectly,
by a person or entity appearing on a US Treasury Office of Foreign Assets
Control (“OFAC”) list, such that entering into transactions with such a person
or entity would violate OFAC or any other law. At all times throughout the term
of the Loan, Borrower and all of its respective Affiliates shall maintain in
effect and enforce policies and procedures designed to ensure compliance by
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with all applicable orders, rules, and regulations of OFAC.    
29.Brokerage Commissions. Any brokerage commissions or similar compensation due
in connection with the transactions contemplated in this Agreement or the other
Loan Documents (including the funding of the Loan) have been paid in full and
any such commissions coming due in the future will promptly be paid by Borrower.
Borrower agrees to and shall indemnify Lender from any liability, claims or
losses (including reasonable attorneys’ fees) incurred by Lender and arising by
reason of any claim for any such brokerage commission. This provision shall
survive the repayment of the Loan and shall continue in full force and effect so
long as the possibility of such liability, claims or losses exists.
30.Insurance. The insurance required to be maintained by the Security
Instruments is in full force and effect and in types and amounts as required
therein.
31.First Priority Liens. The Obligations of Borrower hereunder constitute
priority first lien debt upon the Collateral, subject to the Permitted
Encumbrances.
32.Insolvency. Neither Borrower, nor any Guarantor is insolvent (either through
the inability to pay its debts as they become due or in that its liabilities
exceed its assets) or will become insolvent as a result of the Loan or any of
the various transactions entered into in connection herewith, and there has been
(i) no assignment made for the benefit of the creditors of any of them, (ii) no
appointment of a receiver of any of them or for the properties of any of them,
or (iii) any bankruptcy, reorganization, or liquidation proceeding instituted by
or against any of them.


SECTION 4.CONDITIONS PRECEDENT.


Lender’s obligations hereunder shall be subject to the conditions precedent that
Lender has received on or before the Closing Date such assurances and evidence
as Lender may require of the performance by Borrower of all its agreements to be
performed hereunder, to the accuracy of its representations and warranties
herein contained, and to the satisfaction, prior to the Closing Date or
concurrently therewith, of the following further conditions (all of which Lender
acknowledges have been satisfied as of the closing of the Loan):





--------------------------------------------------------------------------------






(a)Legality. The Note shall qualify, on the Closing Date, as a legal investment
for life insurance companies under the New York Insurance Law (without resort to
any provision of such law, such as Section 1405(a) thereof, permitting limited
investments by Lender without restriction as to the character of the particular
investment) and such issuance shall not subject Lender to any penalty or other
onerous condition under or pursuant to any applicable Legal Requirement; and
Lender shall have received such certificates or other evidence as Lender may
reasonably request to establish compliance with this condition.
(b)Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and all documents
incidental thereto, shall be satisfactory in form and substance to Lender; and
Lender shall have received copies of all documents which Lender may request in
connection with said transactions and copies of the records of all corporate
proceedings in connection therewith in form and substance satisfactory to
Lender.
(c)Representations True; No Default. The representations and warranties of
Borrower in this Agreement and in the other Loan Documents and the Indemnity
Agreement shall be true on and as of the Closing Date and no Default or Event of
Default shall have occurred and be continuing; and Lender shall have received a
certificate, dated as of the Closing Date, of an authorized officer, manager or
director of Borrower to each such effect.
(d)Loan Documents. Lender shall have received on the Closing Date fully executed
original counterparts of each of the Loan Documents and the Indemnity Agreement.
(e)Environmental Audit Results. The results of any environmental audit of any
Facility required in writing by Lender, and any Remedial Work required to be
taken by Borrower as a result of such audit, are complete and reasonably
satisfactory to Lender.
(f)Appraisals. Lender shall have received one or more appraisals of the Land
from appraisers acceptable to Lender, which shall confirm the market value of
the Collateral in amounts satisfactory to Lender, and shall be in a form
satisfactory to Lender.
(g)UCC Search. Uniform Commercial Code searches made in the Office of the Ohio
Secretary of State on Borrower and the Recorder’s Offices for Champaign County,
Illinois; Jay County, Indiana; Arenac County, Michigan; Hillsdale County,
Michigan; Saginaw County, Michigan; St. Joseph County, Michigan and Fulton
County, Ohio on the Land shall show no filings relating to any Facility or
Borrower other than those made hereunder and as otherwise approved by Lender.
(h)Survey. An ALTA as-built survey of each of the Facilities shall have been
provided to Lender prior to the Closing Date performed in accordance with the
ALTA/NSPS 2016 Minimum Standard Detail Requirements and including all Table A
items required in Lender’s sole discretion or required by the title insurance
company to provide the title coverage required by Lender. Borrower represents
that no other more recent surveys are available and that the matters thereon are
in fact as represented on the date of each of the surveys. Borrower further
represents that there have been no material changes in the foregoing items since
the date of each of the surveys.
(i)Title Requirements. Lender shall be furnished on the Closing Date with ALTA
loan policies (2006) of title insurance with respect to the Security
Instruments, issued to Lender by a title insurance company acceptable to Lender
in an aggregate amount equal to the Loan Amount, dated as of the date of the
disbursement of the Loan, insuring the Liens of the Security Instruments to be
first and prior liens upon the Land and the Facilities therein described in
Champaign County, Illinois; Jay County, Indiana; Arenac County, Michigan;
Hillsdale County, Michigan; Saginaw County, Michigan; St. Joseph County,
Michigan and Fulton County, Ohio, containing such endorsements and such
co-insurance or re-insurance as Lender may request, and showing title to be
subject to no matters other than those which have been approved, in writing, by
Lender.





--------------------------------------------------------------------------------




(j)Insurance. Lender shall be furnished with certificates of insurance in form
and substance reasonably acceptable to Lender for all insurance required by
Lender, including a certificate evidencing commercial general liability policies
that name Lender as additional insured, as its interests may appear, and a
certificate(s) evidencing one or more property policies that name Lender as
mortgagee and loss payee.
(k)Opinion of Borrower Counsel. Lender shall have received on the Closing Date
from counsel for Borrower one or more opinions as to such matters incident to
the transactions contemplated by this Agreement in form and substance acceptable
to Lender in its sole discretion.
(l)Authority. Lender shall have received Borrower’s Organizational Documents,
certificates and consent of Borrower authenticating all Organizational Documents
and confirming the power, capacity, good standing and authority of Borrower and
any signatories on Borrower’s behalf.
(m)Additional Documents. Borrower shall have provided such other documents,
instruments and agreements as are required by the term sheet between Borrower
and Lender or as Lender shall otherwise request in connection with the Loan and
this Agreement, including without limitation updates, revisions or supplements
to previously delivered documents.


SECTION 5.
FINANCIAL STATEMENTS; COMPLIANCE CERTIFICATES; ADDITIONAL INFORMATION; AND
INSPECTION.



1.Financial Reporting and Other Information. Except as otherwise expressly
provided for in this Agreement, Borrower shall keep proper books of record and
account in which full and true entries will be made of all dealings and
transactions of or in relation to the business and affairs of the Consolidated
Financial Covenant Entities (other than, subject to the remainder hereof, the
Excluded Subsidiaries), in accordance with GAAP, and Borrower shall cause to be
furnished to Lender from time to time and in a form acceptable to Lender:
(a)As soon as practicable and in any event within ninety (90) days after the end
of each fiscal year of Borrower, (i) copies of all SEC 10(K) filings of
Borrower, together with a Compliance Certificate for such fiscal year (which SEC
10(K) filings, for the avoidance of doubt, shall include Borrower’s audited
consolidated financials), and (ii) if at the end of such fiscal year, (x) any
Excluded Subsidiary is a Material Subsidiary or (y) the Excluded Subsidiaries
are, in the aggregate, Material Reporting Subsidiaries, audited consolidated
statements of income, retained earnings and cash flow of certain of the Excluded
Subsidiaries for such year (as required below), and a consolidated balance sheet
of certain of the Excluded Subsidiaries for such year (as required below), all
in reasonable detail and satisfactory in scope to Lender and audited in form,
manner and scope substantially similar to Borrower’s audited consolidated
financials generally. With respect to reporting for Excluded Subsidiaries, no
audited financial statements shall be required for any Excluded Subsidiary that
owns or contributes less than five percent (5%) of Consolidated EBITDA or gross
assets for the Consolidated Financial Covenant Entities (each, an “Immaterial
Reporting Subsidiary”), unless all such Immaterial Reporting Subsidiaries, taken
together, own or contribute more than ten percent (10%) of Consolidated EBITDA
or gross assets for the Consolidated Financial Covenant Entities. If such ten
percent (10%) threshold is exceeded, then Borrower shall provide audited
financials for such number of Immaterial Reporting Subsidiaries as is necessary
so that Consolidated EBITDA or gross assets controlled or owned by unaudited
Immaterial Reporting Subsidiaries is less than or equal to ten percent (10%) of
Consolidated EBITDA or gross assets for the Consolidated Financial Covenant
Entities. Lender shall be entitled to select which Immaterial Reporting
Subsidiaries are subject to audit requirements if Borrower fails to do so. All
such selections shall be made and reporting shall be provided no later than the
date on which Borrower’s audited financials are required to be provided





--------------------------------------------------------------------------------




(with all audited information being provided in form, manner and scope
substantially similar to Borrower’s audited consolidated financials).
(b)As soon as practicable and in any event within forty-five (45) days after the
end of each of the first three quarterly accounting periods in each fiscal year
of Borrower: (i) (A) copies of all SEC 10(Q) filings of Borrower, and (B) a
Compliance Certificate, accompanied by supporting information satisfactory in
scope and detail to Lender; and (ii) if at the end of such fiscal quarter, (x)
any Excluded Subsidiary is a Material Subsidiary or (y) the Excluded
Subsidiaries are, in the aggregate, Material Reporting Subsidiaries (A)
consolidated statements of income and retained earnings of the Excluded
Subsidiaries for such quarterly period and for the period from the beginning of
the current fiscal year to the end of such quarterly period, and a consolidated
balance sheet of the Excluded Subsidiaries as of the end of such quarterly
period, all in reasonable detail and certified as accurate by the chief
financial officer or the vice president of finance and treasurer of Borrower,
subject to changes resulting from normal year-end adjustments.
(c)Concurrently with the delivery of the Compliance Certificate referred to in
Section 5.1(a) and (b) hereof, updated Schedules 1(a) and 1(b) to this Agreement
(which may be attached to the Compliance Certificate) to the extent required to
make the representation related to such Schedule true and correct as of the date
of such Compliance Certificate; provided that Schedule 1(a) may only be amended
with the prior written consent of Borrower and Lender; provided further that
with the understanding that a Guarantor may only become an Excluded Subsidiary
with the prior written consent of Borrower and Lender.
(d)As soon as available, but in any event within ninety (90) days after the
beginning of each fiscal year of Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of Borrower for such fiscal year.
(e)Promptly upon the furnishing thereof to the stockholders of Borrower, copies
of all financial statements, reports and proxy statements so furnished.
(f)Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Consolidated
Financial Covenant Entities (other than Excluded Subsidiaries) file with the
U.S. Securities and Exchange Commission.
(g)On or promptly after any time at which Borrower or any Subsidiary becomes
subject to the Beneficial Ownership Regulation, a completed Beneficial Ownership
Certification in form and substance acceptable to Lender.
(h)Promptly upon a responsible officer of Borrower becoming aware of the
existence of a condition, event or act which constitutes a Default or an Event
of Default or an event of default under any other evidence of Material
Indebtedness of Borrower, including, without limitation, an event which, with
notice or lapse of time or both, would constitute such an event of default,
Borrower shall provide Lender with a written notice specifying the nature and
period of existence thereof and what action Borrower is taking or proposes to
take with respect thereto.
(i)Such other information (including non-financial information and environmental
reports) as Lender may from time to time reasonably request, including
information and documentation reasonably requested by Lender for purposes of
compliance with the Beneficial Ownership Regulation and applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws.





--------------------------------------------------------------------------------






Any financial statement required to be furnished pursuant to Section 5.1(a) or
(b) hereof shall be deemed to have been furnished on the date on which Lender
receives notice that Borrower has filed such financial statement with the U.S.
Securities and Exchange Commission and is available on the EDGAR website on the
Internet at www.sec.gov or any successor government website that is freely and
readily available to Lender without charge; provided that Borrower shall give
notice of any such filing to Lender. Notwithstanding the foregoing, Borrower
shall deliver paper or electronic copies of any such financial statement to
Lender if Lender requests Borrower to furnish such paper or electronic copies
until written notice to cease delivering such paper or electronic copies is
given by Lender.
If any information which is required to be furnished to Lender under this
Section 5.1 is required by law or regulation to be filed by Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to Lender at such earlier date.
2.Inspection. Lender shall have the right at a reasonable time or at reasonable
times, as applicable, (a) to visit and inspect (i) at Borrower’s expense, once
per annum unless a Default or Event of Default shall have occurred and be
continuing, and (ii) at Lender’s expense, at such other times as reasonably
requested, each Facility or any of the other properties of Borrower (including
any property not owned by Borrower but upon which any security for the Loan may
be located), to examine its books of account and to discuss the affairs,
finances and accounts of Borrower and Guarantors with their stockholders,
members, officers, directors and managers and independent public accountants,
and (b) to contact such third parties doing business with Borrower, and to
engage in other auditing procedures as Lender deems reasonable to ensure the
validity of Lender’s security interests or the accuracy of Borrower’s
representations, warranties and certifications. In connection with such
inspections, Lender and Lender’s engineers, contractors and other
representatives shall have the right to perform such environmental audits and
other environmental examinations of each Facility as Lender deems reasonably
necessary or advisable from time to time without prior notice to Borrower,
including, without limitation, in the manner described in the Security
Instruments.


SECTION 6.AFFIRMATIVE COVENANTS.


Borrower covenants and agrees that so long as the Obligations shall be
outstanding:
1.To Pay Obligations. Borrower will punctually pay or cause to be paid the
principal and interest (and prepayment premium, if any) as the same become due
in respect of the Note according to the terms thereof and hereof (inclusive of
any other permitted payments of which Borrower has notified Lender), together
with all other Obligations.
2.Maintenance of Existence; Office. Borrower will maintain its existence and
will maintain an office at 1947 Briarfield Boulevard, Maumee, Ohio 43537 (or
such other place in the United States of America as Borrower may designate in
writing to Lender). Borrower will not change its name or jurisdiction of
organization without Lender’s prior written consent.
3.To Keep Books. Borrower and Guarantors will, keep proper books of record and
account in accordance with GAAP, including without limitation, maintaining
audited annual consolidated financial statements, operating statements for each
Facility, and budgets and forecasts, and providing the same to Lender in
accordance with Section 5.1 hereof.
4.Payment of Taxes; Legal Existence; Maintenance of Properties. Borrower and
Guarantors shall:
(a)pay and discharge promptly all taxes, assessments and governmental charges or
levies imposed upon them, their respective income or profits or their property
before the same shall become





--------------------------------------------------------------------------------




in default, as well as all lawful claims and liabilities of any kind (including
claims and liabilities for labor, materials and supplies) which, if unpaid,
might by law become a Lien upon their respective property other than Permitted
Encumbrances; provided, however, that Borrower shall not be required to pay any
such tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings and if Borrower shall have set aside on its books reserves in
respect thereof (segregated to the extent required by GAAP) deemed adequate in
the opinion of Borrower’s management, or (ii) a failure to pay any such tax,
assessment, charge, levy, or claim could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;
(b)subject to Section 7.4(a) hereof, do all things necessary to preserve and
keep in full force and effect their respective legal existence, rights (charter
and statutory) and franchises as may be necessary in order to operate each
Facility in the normal course of Borrower’s business; and
(c)maintain and keep all their respective properties used or useful in the
conduct of their respective business in customarily good condition, repair and
working order and supplied with all reasonably necessary equipment and make all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as may be necessary so that Borrower can conduct its normal business
operations thereon at all times; provided, however, that nothing in this
subsection (c) shall prevent Borrower from discontinuing the operation and
maintenance of any of it properties, if such discontinuance is, in the judgment
of Borrower desirable in the conduct of its business.
5.To Insure. Borrower shall maintain insurance in the amounts and as described
in the Security Instruments.
6.Compliance with Law. Borrower shall comply at all times with all Legal
Requirements and governmental standards affecting or relating or pertaining in
any way to the Property and/or the use, operation and/or the maintenance
thereof, and shall obtain and continuously maintain any and all licenses,
permits, franchises or other governmental authorizations necessary to the
ownership and operation of the Property or to the conduct of its business, and
shall furnish to Lender, on request, proof of such compliance, except where such
compliance would not, in aggregate, have a Material Adverse Effect. If Borrower
receives a written notice or claim from any Governmental Authority that the
Property, or any use, activity, operation or maintenance thereof or thereon, is
not in compliance with any Legal Requirement, Borrower will promptly furnish a
copy of such notice or claim to Lender. Borrower shall not use or permit the use
of the Property, or any part thereof, for any illegal purpose.
7.Litigation. During the term of the Loan, Borrower shall promptly furnish
Lender with written notice of any litigation affecting or relating to each
Facility which, if determined adversely to Borrower, could reasonably be
expected to have a Material Adverse Effect.
8.Modifications to Primary Credit Agreement. Notwithstanding anything herein to
the contrary, any amendment, waiver or other modification of any affirmative or
negative covenant in the Primary Credit Agreement will not automatically amend,
waive or modify any similar affirmative or negative covenant in this Agreement,
as applicable. Further, at the option of Lender, any interest coverage ratio
and/or fixed charge coverage ratio financial covenant that may be added to the
Primary Credit Agreement from time to time may also be added to this Agreement;
provided that any such interest coverage ratio and/or fixed charge coverage
ratio financial covenant added to this Agreement shall be substantially
identical and materially equivalent to such interest coverage ratio and/or fixed
charge coverage ratio financial covenant as in effect in the Primary Credit
Agreement from time to time, including any amendments or modifications thereof.





--------------------------------------------------------------------------------








SECTION 7.RESTRICTIVE COVENANTS.


Borrower covenants and agrees that so long as the Obligations shall be
outstanding:
1.Adjusted Working Capital. Borrower shall maintain at all times Adjusted
Working Capital of not less than Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00)
2.Recourse Long Term Debt to Capitalization Ratio. Borrower shall maintain at
all times as of the end of each fiscal quarter a Recourse Long Term Debt to
Capitalization Ratio of less than or equal to 0.70 to 1.00.
3.Restricted Payments. Borrower will not, directly or indirectly, make any
Restricted Payments or incur any liability to make any Restricted Payments, or
make advances or loans to any equity interest holder of Borrower, unless
immediately after giving effect to such action, there shall not exist any
Default or Event of Default. All dividends, distributions, purchases,
redemptions, retirements, acquisitions and payments made pursuant to this
Section in property other than cash shall be included at the fair market value
thereof (as determined in good faith by Borrower) at the time of declaration of
such dividend or at the time of making such dividend distribution, purchase,
redemption, retirement, acquisition or payment.
4.Merger, Consolidation, Sale or Lease. Borrower will not consolidate with or
merge into any Person, or permit any Person to merge into it, or sell, transfer
or otherwise dispose of all or substantially all of its properties and assets,
except (i) as permitted in connection with a Transfer approved or permitted
under Section 7.6 hereof and (ii) in connection with a Permitted Acquisition.
5.Transactions with Affiliates. Borrower shall not engage in any transaction
with an Affiliate on terms more favorable to the Affiliate than would have been
obtainable in arm’s length dealing in the ordinary course of business with a
Person not an Affiliate.
6.Change in Control; Encumbrances on and Transfers of Collateral.
(a)Borrower acknowledges that in agreeing to make the Loan, Lender has examined
and relied on the creditworthiness and experience of Borrower and the
experience, competence and reputation of its directors and officers with respect
to the operation of each Facility and that Lender will continue to rely on
Borrower’s ownership of the Collateral, and Borrower continuing to have
directors, officers and employees of the same experience, competence and
capacity as presently exists, as a means of maintaining the value of the
Collateral as security for repayment of the Obligations. Borrower further
acknowledges that Lender has a valid interest in maintaining the value of the
Collateral to ensure that, should Borrower default in the repayment of the
Obligations, Lender can recover the Obligations by a sale of the Collateral.
(b)Except for Permitted Encumbrances, Borrower will not create, incur, assume or
permit any Lien on any of the Collateral or any interest therein.
(c)Borrower shall not, without the prior written consent of Lender, sell,
convey, alienate, mortgage, encumber, pledge or otherwise transfer, whether
voluntarily, involuntarily or by operation of law or otherwise (each of the
foregoing, a “Transfer”) the Collateral or any part thereof or interest therein
or possession thereof, or suffer or permit the Collateral or any part thereof or
interest therein or possession thereof to be Transferred. Notwithstanding the
foregoing, Borrower may sell or otherwise dispose of, free from the lien of the
Security Instruments, furniture, furnishings, equipment tools, appliances,
machinery, fixtures, or appurtenances subject to the lien of the Security
Instruments, which have become worn out, undesirable, obsolete, disused or
unnecessary for use in the operation of the Facilities, in an amount not to
exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00) at the time of
such disposition for any single transaction.
(d)A Transfer within the meaning of this Section 7.6 shall be deemed to include,
without limitation: (1) an installment sales agreement wherein Borrower agrees
to sell the Collateral or any part thereof for a price to be paid in
installments, (2) an agreement by Borrower leasing all or a substantial part





--------------------------------------------------------------------------------




of the Collateral, or a Transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any leases or rents related to
the Collateral, and (3) any Change in Control, whether through one or more
intermediaries and whether at one time or in a series of related transactions.
Notwithstanding the foregoing, any new owner of any equity interest in Borrower
that exceeds twenty-five percent (25%) must in any event be in compliance with
OFAC and meet Lender’s obligations under the PATRIOT Act, the Beneficial
Ownership Regulation and/or any other similar compliance obligations.
(e)Any Transfer of the Collateral made in contravention of this Section 7.6
shall constitute an Event of Default. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to establish the existence of an Event of Default in
any violation of any of the terms and conditions of this Section 7.6. This
provision shall apply to every Transfer in violation of this Section 7.6 whether
or not Lender has consented to any previous Transfer of the Collateral.
(f)Lender’s consent to a Transfer of the Collateral or any other action
described in this Section 7.6 shall not be deemed to be a waiver of Lender’s
right to require such consent to any future occurrence of same.
(g)Borrower shall pay or reimburse Lender on demand for all reasonable expenses
(including, without limitation, reasonable attorneys’ fees and disbursements,
title search costs and title insurance endorsement premiums) incurred by Lender
in connection with the review, approval and documentation of any such Transfer.
7.[Reserved].
8.Leases. Borrower will not enter into any lease or other agreement affecting
any portion of any Facility without first obtaining Lender’s written consent
thereto.


SECTION 8.DEFAULTS AND REMEDIES.


1.Events of Default; Acceleration. Any one or more of the following events (and
whether such occurrence shall be voluntary or involuntary or be effected by any
Legal Requirement) shall constitute an “Event of Default” hereunder:
(a)default in the payment of any interest upon the Note within five (5) days
after such interest becomes due and payable; or
(b)default in the payment of principal of (or prepayment premium, if any, on)
the Note when and as the same shall become due and payable, whether at maturity
or at a date fixed for principal payment or prepayment, or by acceleration or
otherwise; or
(c)default in the payment of any other obligations due under the Loan Documents
or the Indemnity Agreement or under any document evidencing or securing any
other loan made by Lender to Borrower or any Affiliate of Borrower within ten
(10) days after the same becomes due, or the acceleration of debt under any of
the foregoing regardless of whether such acceleration constitutes a default
thereunder; or
(d)default in the performance or observance by Borrower or any Guarantor of (i)
any covenant, agreement or condition contained in Section 7 hereof, or (ii) any
other covenant, agreement or condition contained herein or in the Note, or any
“Default” or “Event of Default” under any other Loan Document or the Indemnity
Agreement (other than Events of Default specified in another subsection of this
Section 8.1) which is not remedied within thirty (30) days after the earlier of
(x) Borrower or any Guarantor, as applicable, becoming aware of any such breach
and (y) Lender notifying Borrower of any such breach; or
(e)Borrower shall not pay when due, whether by acceleration or otherwise, after
giving effect to any applicable notice or grace period specified therein, any
evidence of Material Indebtedness of Borrower (other than the Note), or any
condition or default shall exist under any such evidence of Material
Indebtedness or under any agreement under which the same may have been issued
permitting





--------------------------------------------------------------------------------




acceleration of such evidence of Indebtedness, which could reasonably be
expected to have a Material Adverse Effect; or
(f)Borrower or any Guarantor shall file a petition seeking relief for itself
under Title 11 of the United States Code, as now constituted or hereafter
amended, or an answer consenting to, admitting the material allegations of or
otherwise not controverting, or shall fail to timely controvert, a petition
filed against Borrower or any Guarantor seeking relief under Title 11 of the
United States Code, as now constituted or hereafter amended; or Borrower or any
Guarantor shall file such a petition or answer with respect to relief under the
provisions of any other now existing or future bankruptcy, insolvency or other
similar law of any Governmental Authority providing for the reorganization,
winding‑up or liquidation of corporations or an arrangement, composition,
extension or adjustment with creditors; or
(g)a court of competent jurisdiction shall enter an order for relief which is
not stayed within sixty (60) days from the date of entry thereof against
Borrower or any Guarantor under Title 11 of the United States Code; or there
shall be entered an order, judgment or decree by operation of law or by a court
having jurisdiction in the premises which is not stayed within sixty (60) days
from the date of entry thereof adjudging Borrower or any Guarantor bankrupt or
insolvent, or ordering relief against Borrower or any Guarantor, or approving as
properly filed a petition seeking relief against Borrower or any Guarantor,
under the provisions of any other now existing or future bankruptcy, insolvency
or other similar law of any Governmental Authority providing for the
reorganization, winding‑up or liquidation of corporations or an arrangement,
composition, extension or adjustment with creditors, or appointing a receiver,
liquidator, assignee, sequestrator, trustee, custodian or similar official of
Borrower or any Guarantor or of any substantial part of its property, or
ordering the reorganization, winding‑up or liquidation of its affairs; or any
involuntary petition against Borrower seeking any of the relief specified in
this clause which shall not be dismissed within sixty (60) days of its filing;
or
(h)Borrower or any Guarantor shall make a general assignment for the benefit of
its creditors; or Borrower or any Guarantor shall consent to the appointment of,
or taking possession of all or any substantial part of its property by, a
receiver, liquidator, assignee, sequestrator, trustee, custodian or similar
official of Borrower or any Guarantor; or Borrower or any Guarantor shall have
admitted to its insolvency or inability to pay, or shall have failed to pay, its
debts generally as such debts become due; or Borrower or any Guarantor or its
respective directors or majority equity interest holders shall take any action
to dissolve or liquidate Borrower; or
(i)the rendering against Borrower of a final non‑appealable judgment, decree or
order for the payment of money in excess of Fifty Million and 00/100 Dollars
($50,000,000.00) and the continuance of such judgment, decree or order
unsatisfied and in effect for any period of sixty (60) consecutive days without
a stay of execution; or
(j)Borrower shall, with respect to any employee benefit plan sponsored or
maintained by Borrower, (1) engage in any non‑exempted “prohibited transaction,”
as defined in Sections 406 and 408 of ERISA and Section 4975 of the Internal
Revenue Code of 1986, as amended, which would reasonably be expected to have a
Material Adverse Effect, (2) incur any “accumulated funding deficiency,” as
defined in Section 302 of ERISA, in an amount in excess of Fifty Million and
00/100 Dollars ($50,000,000.00), whether or not waived, or (3) terminate or
permit the termination of an “employee pension benefit plan,” as defined in
Section 3(2) of ERISA, in a manner which would reasonably be expected to result
in the imposition of a Lien on any property of Borrower pursuant to Section 4068
of ERISA securing an amount in excess of Fifty Million and 00/100 Dollars
($50,000,000.00); or
(k)any representation or warranty made by Borrower or any Guarantor herein or in
any other Loan Document or the Indemnity Agreement or in any certificate or
instrument furnished in connection therewith shall prove to have been materially
false or misleading as of the date made; or





--------------------------------------------------------------------------------




(l)a material portion of any Facility is rezoned, either voluntarily or
involuntarily in a way that has a Material Adverse Effect without Lender’s prior
written consent; or
(m)[reserved]; or
(n)the dissolution of Borrower, whether by operation of law or otherwise; or
(o)Borrower shall suffer or permit any Facility, or any part thereof, to be used
in such manner as might (1) impair Borrower’s title to any Facility, or any part
thereof; or (2) create rights of adverse use or possession; or (3) constitute an
implied dedication of any Facility, or any part thereof, except, in each case,
to the extent any of the foregoing would constitute a Permitted Encumbrance; or
(p)(1) the Guaranty or the Indemnity Agreement for any reason shall cease to be
in full force and effect other than in accordance with its terms or any
Guarantor shall deny its liability under the Guaranty or the Indemnity
Agreement, or (2) any security interest purported to be created by the Security
Instruments or other Loan Documents shall cease to be, or shall be asserted by
Borrower not to be a valid, perfected first priority security interest in the
Collateral; or
(q)any Transfer of title (including, without limitation, a leasehold interest)
or possession of all or any portion of the Collateral without the prior written
consent of Lender, except as may be permitted by Section 7.6 hereof; or
(r)a default under any other borrowing agreement of Borrower or any Subsidiary
(other than an Excluded Subsidiary) in respect of Material Indebtedness.
2.Acceleration of Obligations. Upon the occurrence of an Event of Default, at
Lender’s election, the entire outstanding principal amount of the Note, together
with accrued interest thereon at the Overdue Interest Rate and all other
Obligations, shall immediately become due and payable without notice or demand.
In the event that a tender of the foregoing sum is received at a time when a
prepayment premium would otherwise apply or prepayment would be prohibited under
the terms of the Note, such tender shall be deemed to be a voluntary prepayment
under the Note, and in addition to principal and interest due as aforesaid,
Borrower agrees to pay the prepayment premium, if any, specified in the Note.
3.Remedies upon Default. If an Event of Default shall occur and be continuing,
Lender may proceed to protect and enforce its rights by suit in equity, action
at law or other appropriate proceeding, whether for the specific performance of
any covenant contained in this Agreement or in any other Loan Document or the
Indemnity Agreement or in aid of the exercise of any power granted in the Note
or in this Agreement or in any other Loan Document or the Indemnity Agreement or
may proceed to enforce the payment of the Note or to enforce any other legal or
equitable right of Lender including, without limitation, taking of the following
actions, concurrently or successively, without notice to Borrower:
(a)Declare the Obligations to be, and the Obligations shall thereupon become,
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, anything contained herein or
in the Note to the contrary notwithstanding; and
(b)Enter upon and take possession of the Collateral and, to fulfill the
obligations of Borrower hereunder, sell, manage, repair, and protect such
Collateral. Without restricting the generality of the foregoing and for the
purposes aforesaid, Borrower hereby appoints and constitutes Lender its lawful
attorney-in-fact with full power of substitution, (i) to pay, settle or
compromise all existing bills and claims which may be liens or security
interests against the Collateral or any fixtures or equipment thereon, or as may
be necessary or desirable for the clearance of title or otherwise, and (ii) to
use any funds of Borrower , including any Loan balance which might not have been
disbursed; and
(c)Exercise any rights and remedies afforded under any of the other Loan
Documents.





--------------------------------------------------------------------------------




4.Remedies Not Waived. No course of dealing between Lender and Borrower or any
delay or failure on the part of the holder in exercising any rights under the
Security Instruments, the other Loan Documents, the Indemnity Agreement or
hereunder shall operate as a waiver of any rights of such holder.
5.Remedies Cumulative. No remedy herein or in the other Loan Documents or the
Indemnity Agreement is exclusive of any other remedy and each and every remedy
shall be in addition to every other remedy given hereunder or under the other
Loan Documents or the Indemnity Agreement or now or hereafter existing at law or
in equity or by statute or otherwise.
6.Costs and Expenses. Borrower shall pay to Lender, to the extent permitted
under applicable law, all reasonable out‑of‑pocket expenses (including
reasonable attorney’s fees) incurred by such holder as shall be sufficient to
cover the cost and expense of enforcing such holder’s rights under the Note and
any other Loan Document or the collecting and foreclosing upon, or otherwise
dealing with, the Collateral, or participating in any litigation or bankruptcy
proceeding for the protection or enforcement of the holder’s collateral or claim
against Borrower or otherwise incurred in connection with the occurrence of an
Event of Default. Any amounts owed to Lender by Borrower under this Agreement or
any other Loan Document or the Indemnity Agreement which are not paid when due
shall thereafter bear interest at the Overdue Interest Rate (this Section shall
not apply to amounts specifically due under the Note, which amounts shall be
governed by the Note)


SECTION 9.MISCELLANEOUS.


1.[Reserved].
2.Assignment by Lender.
(a)Lender may assign, negotiate, pledge or otherwise hypothecate all or any
portion of this Agreement or grant participations herein, or in any of its
rights and security hereunder, including, without limitation, the Note and the
Security Instruments. In the case of such assignment, Borrower will accord full
recognition thereto and agree that all rights and remedies of Lender in
connection with the interest so assigned shall be enforceable against Borrower
by such assignee with the same force and effect and to the same extent as the
same would have been enforceable by Lender but for such assignment. Borrower
shall not assign or attempt to assign any of its rights under this Agreement,
either voluntarily or by operation of law and any attempted assignment shall be
null and void.
(b)Lender shall maintain a register for the recordation of the names and
addresses of Lender and any other Persons owning an interest in any of its
rights and security hereunder, including the principal amounts of (and stated
interest on) the Loans owing to Lender and any such other Persons pursuant to
the terms hereof from time to time, and, in order for such assignment,
negotiation, pledge, hypothecation, participation or other transfer to become
effective, shall amend such register to reflect any assignment, negotiation,
pledge, hypothecation, participation or other transfer otherwise properly
affected pursuant to this Section 9.2. If Lender assigns, negotiates, pledges,
hypothecates, grants a participation in or otherwise transfers all or any part
of, or any interest in, Lender's obligations, rights and benefits under this
Agreement to any Person, such Person shall deliver to Borrower, on or prior to
the date it acquires an interest in this Agreement, and at the time or times
reasonably requested by Borrower and at the time or times prescribed by
applicable law, such properly completed and executed documentation reasonably
requested by Borrower or prescribed by applicable law as will permit payments
under any Loan Document to be made without withholding of taxes. For the
avoidance of doubt, nothing in this Section 9.2(b) shall restrict any of
Lender’s rights under Section 9.2(a) to assign, negotiate, pledge or otherwise
hypothecate all or any portion of this Agreement or grant participations herein,
or in any of its rights and security hereunder, including, without limitation,
the Note and the Security Instruments.
3.Time is of the Essence. Time is of the essence of this Agreement.
4.No Waiver. No waiver of any term, provision, condition, covenant, or agreement
herein contained shall be effective unless set forth in a writing signed by
Lender, and any such waiver shall not





--------------------------------------------------------------------------------




establish a course of dealing and shall be effective only to the extent set
forth in such writing. No failure by Lender to exercise, or delay by Lender in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege. No notice or demand on Borrower
shall, in itself, entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Lender to
any other or further action in any circumstances without notice or demand.
5.No Joint Venture. Nothing herein, or in any other Loan Document or the
Indemnity Agreement, and no action or inaction whatsoever on the part of Lender,
shall be deemed to make Lender a partner or joint venturer with Borrower.
6.Entire Agreement; Modification. This Agreement and the attached Exhibits and
Schedules hereto and the other documents referred to herein constitute the
entire agreement between the parties hereto and may not be modified or amended
in any manner other than by supplemental written agreement executed by the
parties hereto.
7.Severability; Consistency. If any provision of this Agreement or the
application thereof to any person or situation shall, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, and the application
of such provision to persons or situations other than those to which it shall
have been held invalid or unenforceable, shall not be affected thereby, but
shall continue valid and enforceable to the fullest extent permitted by law. The
Loan Documents are intended to be consistent with each other and should be
interpreted to such effect.
8.Agreement Not to Benefit Third Parties. This Agreement is made for the sole
benefit of Borrower and Lender, and no other person shall be deemed to be a
third party beneficiary hereunder.
9.No Documents to be Recorded. Borrower covenants that it will not cause or
permit any document or instrument to be placed of record with respect to the
Land or any Facility without Lender’s prior written consent.
10.Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
satisfactory to Borrower of the loss, theft, destruction or mutilation of the
Note, and upon receipt of a bond of indemnity reasonably satisfactory to
Borrower or upon surrender and cancellation of the Note, Borrower will make and
deliver a new Note of like tenor and unpaid principal amount and dated the date
of, or, if later, the date to which interest has been paid on, the lost, stolen,
destroyed or mutilated Note. In the case of a holder of the Note which is an
institutional investor, its own unsecured agreement of indemnity shall be deemed
satisfactory to Borrower.
11.Expenses. Borrower shall pay all reasonable costs of preparation, closing and
administering the Loan and all of Lender’s reasonable expenses with respect
thereto, including but not limited to, legal fees, disbursements and travel
expenses of Lender (including legal fees and expenses incurred by Lender
subsequent to the closing of the Loan in connection with the administration,
collection or transfer of the Loan and any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions are
consummated)); all recording fees and charges; title insurance premiums and
costs, escrow and funding charges; surveys; appraisals; intangible taxes;
environmental assessments; expenses of foreclosure (including trustee’s and
attorney’s fees); and similar items. Borrower’s obligations under this Section
shall survive the payment or prepayment of the Note.
12.Indemnification. Borrower hereby covenants and agrees unconditionally and
absolutely to indemnify, defend and save harmless Lender, its officers,
directors, stockholders, employees, agents and attorneys against all damages,
losses, liabilities, obligation, claims, litigation, demands or defenses,
judgments, suits, proceedings, fines, penalties, costs, disbursements and
expenses of any kind or nature whatsoever (including without limitation
attorneys’ fees reasonably incurred), which may at any time be imposed upon,
incurred by or asserted or awarded against Lender and arising from (a) the
relationship between Lender and Borrower being construed or alleged as anything
other than that of secured lender and borrower, (b) any failure of Borrower to
comply with and perform its Obligations hereunder and under the other Loan





--------------------------------------------------------------------------------




Documents and the Indemnity Agreement, or (c) any representation of Borrower
herein or in the other Loan Documents or the Indemnity Agreement being false or
misleading in any material respect when made, except that this indemnity shall
not be applicable to the extent that any damages, losses, liabilities or other
matters or amounts are attributable to actions or omissions by any indemnified
person constituting gross negligence or willful misconduct. This indemnity shall
survive any foreclosure of the Security Instruments, the taking of a deed in
lieu thereof, or any other discharge of the obligations of Borrower hereunder or
under the other Loan Documents or the Indemnity Agreement, even if the
Obligations is satisfied in full. Borrower agrees that the indemnification
granted herein may be enforced by Lender without resorting to or exhausting any
other security or collateral or without first having recourse to the Note or the
Collateral through foreclosure proceedings or otherwise; provided, however, that
nothing herein contained shall (i) prevent Lender from suing on the Note or
foreclosing the Security Instruments or from exercising any other rights under
the Loan Documents or the Indemnity Agreement, or (ii) alter or change any
provision of the Indemnity Agreement, which shall constitute Lender’s sole
recourse for matters relating to Environmental Law. The obligations of Borrower
under this Section shall survive the payment or prepayment of the Note. This
Section shall not apply with respect to taxes other than any taxes that
represent losses, claims, or damages arising from any non-tax claim.
13.Stamp Taxes, Recording Fees, etc. Borrower will pay, and save Lender and any
subsequent holder of the Note harmless against, any and all liability (including
any interest or penalty for non‑payment or delay in payment) with respect to
stamp and other similar taxes (other than any such stamp or other similar taxes
incurred upon a transfer of the Note by Lender), if any, and all recording and
filing fees which may be payable or determined to be payable in connection with
the transactions contemplated by this Agreement and the Security Instruments,
including, without limitation, the issuance and delivery of the Note, the
execution, delivery, filing and recording of the Security Instruments and
financing statements related thereto, or any modification, amendment or
alteration thereof. The obligations of Borrower under this Section shall survive
the payment or prepayment of the Note.
14.IRS Form W-9. Lender will deliver to Borrower on or prior to the Closing Date
(and from time to time thereafter upon reasonable request of Borrower) a
properly completed and executed IRS Form W-9 certifying that Lender is exempt
from U.S. federal backup withholding tax.
15.Successors and Assigns. All covenants, agreements, representations and
warranties made herein, in the other Loan Documents and the Indemnity Agreement
or in certificates delivered in connection herewith by or on behalf of Borrower
shall survive the issuance and delivery of the Note to Lender, the making of the
Loan by Lender, and shall bind the successors and assigns of Borrower, whether
so expressed or not, and all such covenants, agreements, representations and
warranties shall inure to the benefit of Lender’s successors and assigns,
including any subsequent holder of the Note.
16.Notices. All notices, demands and requests given or required to be given by,
pursuant to, or relating to, this Agreement shall be in writing. All notices
hereunder shall be deemed to have been duly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth below (or at such other addresses as
shall be given in writing by any party to the others) and shall be deemed
complete upon receipt or refusal to accept delivery as indicated in the return
receipt or in the receipt of such United States Express Mail or courier service.
Borrower hereby requests that notices to
Borrower be mailed to its address set forth below:


Borrower’s address:    The Andersons, Inc.
1947 Briarfield Boulevard
Maumee, OH 43537
Attn:    Russell Mitchell, Assistant Treasurer
Brian K. Walz, Vice President and Treasurer





--------------------------------------------------------------------------------




With a copy to:    Jones Day
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
Attn: Robert J. Graves
Lender’s address:    MetLife Real Estate Lending LLC
c/o MetLife Investment Management, LLC
Agricultural Investments
10801 Mastin Blvd., Suite 700
Overland Park, KS 66210
Attn: Director, Agribusiness Finance Group


With a copy to:    Bingham Greenebaum Doll LLP
2700 Market Tower
10 West Market Street
Indianapolis, IN 46204
Attn: Keith A. Bice


17.Governing Law; Waiver of Jury Trial. This Agreement shall be construed in
accordance with and governed by laws of the State of Ohio, without regard to
principles of conflicts of law. BORROWER AND LENDER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) BETWEEN BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN LENDER AND
BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.
18.Headings, Construction. The headings of the sections and subsections of this
Agreement are inserted for convenience only and do not constitute part of this
Agreement. In this Agreement, whenever the context so requires, the masculine
gender includes the feminine and/or neuter and vice versa, and the singular
number includes the plural and vice versa.
19.Counterparts; Optically Imaged Reproductions. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. Lender may make an
optically imaged reproduction of any or all Loan Documents and, at its election,
destroy the original or originals. Borrower consents to the destruction of the
original or originals and agrees that a copy of the optically imaged
reproduction of any Loan Document will be the equivalent of and for all purposes
constitute an “original” document. For purposes of this Section, “for all
purposes” includes the use of optically imaged reproduction (a) to prove the
content of the original document at trial, mediation, arbitration or
administrative hearing, (b) for any business purpose, (c) for internal or
external audits and/or examination by or on behalf of Governmental Authorities,
(d) in canceling or transferring any document, and (e) in conjunction with any
other transaction evidenced by the original document.
20.FINAL CREDIT AGREEMENT. THIS WRITTEN AGREEMENT, THE OTHER LOAN DOCUMENTS AND
THE INDEMNITY AGREEMENT ARE THE FINAL EXPRESSION OF THE CREDIT AGREEMENT BETWEEN
BORROWER AND LENDER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT BETWEEN BORROWER AND LENDER. BORROWER AND LENDER
HEREBY AFFIRM THAT THERE IS NO UNWRITTEN ORAL CREDIT AGREEMENT BETWEEN BORROWER
AND LENDER





--------------------------------------------------------------------------------




WITH RESPECT TO THE SUBJECT MATTER OF THIS WRITTEN AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE INDEMNITY AGREEMENT.







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Borrower has caused this Loan Agreement to be executed by
its duly authorized representative as of the day and year first written above.
BORROWER:
THE ANDERSONS, INC.,
an Ohio corporation




By:                         
Brian K. Walz
Vice President and Treasurer






--------------------------------------------------------------------------------






The foregoing Loan Agreement is hereby
accepted as of the date first above written.


LENDER:
METLIFE REAL ESTATE LENDING LLC,
a Delaware limited liability company


By:    MetLife Investment Management, LLC,
a Delaware limited liability company, its investment manager




By:                         
Printed Name:                     
Its: Authorized Signatory and Director





















































--------------------------------------------------------------------------------










SCHEDULE 1(a)


EXCLUDED SUBSIDIARIES




[This schedule has been omitted from the Loan Agreement]









--------------------------------------------------------------------------------






SCHEDULE 1(b)


MATERIAL AND MATERIAL REPORTING SUBSIDIARIES




[This schedule has been omitted from the Loan Agreement]







--------------------------------------------------------------------------------






SCHEDULE 3.3


LIENS SECURING INDEBTEDNESS




1.
Secured Party: The Bank of New York Mello Trust Company, N.A.

File Number: 188277030
Initial Filing Date: August 13, 2015
Lapse Date: August 13, 2020
Collateral: Personal property located at or used in connection with certain real
estate located in Lucas County, Ohio (public finance transaction)


2.
Secured Party: The Huntington National Bank

File Number: 188279276
Initial Filing Date: August 13, 2015
Lapse Date: August 13, 2020
Collateral: Personal property located at or used in connection with certain real
estate located in Lucas County, Ohio (public finance transaction)


3.
Secured Party: Director, Ohio Development Services Agency

File Number: 188283447
Initial Filing Date: August 13, 2015
Lapse Date: August 13, 2020
Collateral: Personal property located at or used in connection with certain real
estate located in Lucas County, Ohio (public finance transaction)







--------------------------------------------------------------------------------






SCHEDULE 3.4


BORROWER ORGANIZATIONAL CHART




[This schedule has been omitted from the Loan Agreement]





--------------------------------------------------------------------------------






SCHEDULE 3.8


LITIGATION




None.





--------------------------------------------------------------------------------






SCHEDULE 3.14


LEASES AND OTHER CONTRACTS




None.









